Stacy, J.
As a general rule, it may be said that the right to an easement in a public street or highway may be acquired by grant or dedication, by the exercise of the power of eminent domain, or by user for the requisite length of time. Sexton v. Elizabeth City, 169 N. C., 385. The principle involved in the instant case is one of dedication or equitable estoppel. Discussing the law applicable to this question, it was said in Wittson v. Dowling, 179 N. C., 542:
“It is the recognized principle here and elsewhere that when the owner of suburban property or other has the same platted, showing lots, parks, streets, alleys, etc., and sells off the lots or any of them, in reference to the plat, this, as between the parties, will constitute a dedication of the streets, etc., for public use, although not presently opened or accepted or used by the public,” citing Elizabeth City v. Commander, 176 N. C., 26; Wheeler v. Construction Co., 170 N. C., 427; Green v. Miller, 161 N. C., 25.
The same principle was declared in Green v. Miller, supra, with reasons therefor, as follows:
“Where the owner of real property lays out a town or village upon it, or even a plat of ground, and divides it into blocks or squares, and subdivides it into lots or sites for residences, which are intersected by streets, avenues, and alleys, and he sells and conveys any of the lots' with reference to a plan or map made of the property, or where he sells or conveys according to a map of the city or town in which his iand is *340so laid off, be thereby dedicates tbe streets and alleys to tbe use of those who purchase tbe lots, and also to tbe public, under certain circumstances not necessary to be now and here stated. . . . Tbe reason for tbe rule is that tbe grantor, by making such a conveyance of bis property, induces tbe purchasers to believe that tbe streets and alleys, squares, courts, and parks will be kept open for their use and benefit, and having acted upon tbe faith of bis implied representations, based upon bis conduct in platting tbe land and selling accordingly, be is equitably estopped, as well in reference to tbe public as to bis grantees, from denying tbe existence of tbe easement thus created.”
This doctrine is founded upon principles of equity and fair dealing and has been stated and restated in so many decisions of this Court that it may be declared now as settled and no longer open for debate. Hughes v. Clark, 134 N. C., 457; Davis v. Morris, 132 N. C., 435; Collins v. Land Co., 128 N. C., 563; Conrad v. Land Co., 126 N. C., 776; S. v. Fisher, 117 N. C., 733, and numerous cases of like import.
In Collins v. Land Co., supra, it was held “That a map or plat, referred to in a deed, becomes a part of tbe deed as if it were written therein, and that, therefore, tbe plan indicated on tbe plat is to be regarded as a unity, and the purchaser of a lot acquires tbe right to have all and each of tbe ways and streets on tbe plat or map kept open.” In support of this position, tbe following was quoted with approval from Elliott on Roads, sec. 120:
“It is not only those who buy lands or lots abutting on a road or street laid out on a map or plat that have a right to insist upon tbe opening of a road or street, but where streets and roads are marked on a plat and lots are bought and sold with reference to tbe map or plat,all who buy with reference to tbe general plan or scheme disclosed by tbe plat or map acquire a right to all tbe public ways designated thereon and may enforce tbe dedication. Tbe plan or scheme indicated on tbe map or plat is regarded as a unity, and it is presumed, as well it may be, that all tbe public ways add value to all lots embraced in tbe general plan or scheme. Certainly, as every one knows, lots with convenient cross streets are of more value than those without, and it is fair to presume that tbe original owner would not have donated land for public ways unless it gave value to the lots. So, too, it is just to presume that tbe purchasers paid the added value, and the donor ought not, therefore, to be permitted to take it from them by revoking part of bis dedication.”
Tbe principles of law here involved have been clearly established, and they afford no cause for division of opinion. But tbe difficulty in tbe case at bar arises from an effort to apply tbe given facts to these settled principles. Tbe defendant refuses to accept tbe deed tendered *341by plaintiff, alleging that a portion of tbe lot intended to be conveyed thereby has been dedicated to street purposes, and is now subject to sucb an easement. The validity of the deed is assailed chiefly upon two grounds:
1. Defendant contends that the plaintiff made and recorded a sub-divisional plat of Block 11-A of Myers Park, in which is located lot No. 6, the lot in controversy, showing and providing for a street known as Boulevard A, now Morehead Avenue, which, if located as shown, would cover a strip across the front of said lot several feet in width; that said subdivisional plat was subsequently revised, changing said street from a curve to a straight street and narrowing it in width from 110 to 80 feet; that while no lot shown on said plat was conveyed by reference thereto without reserving to the plaintiff in the deed therefor the right to change, alter or close said street, yet conveyances of property elsewhere in Myers Park were made in which this right was not reserved; that while various subdivisions of Myers Park have been platted and the plats recorded, and property in all eases conveyed by reference to the respective plats of the subdivisions in which the particular property is located, yet defendant contends that Myers Park is one single development and the various subdivisional plats, though physically separate, should be treated as constituting constructively a unit and as amounting together to one single map; and that, by reason of these facts, Morehead Avenue was irrevocably dedicated to street purposes immediately upon recordation of said original subdivisional plat of Block 11-A.
For this position the defendant relies upon Collins v. Land Co., supra, as a controlling authority. But we think there is a distinction between the Collins case and the one at bar. It appears from the agreed facts that the Stephens Company has made no conveyance of any lot on Morehead Avenue with reference to the original subdivisional plat on which that street was designated. It further appears that no conveyance of any lot shown on said plat was ever made in which the right to alter or close streets, not adjacent to the lots conveyed and hot necessary to their full enjoyment, was not reserved specifically to the plaintiff in the deeds made by it, and that Morehead Avenue was not necessary to the full enjoyment of such lots thus sold in Block 11-A.
On the other hand, in the Collins case, the improvement company had the land laid off into city lots, separated by streets, and a plat thereof was made, upon which certain portions were designated as streets and others as lots. Thereafter, without reserving the right to alter or close any street, it proceeded to sell some of the lots with reference to this map. Later, an attempt was made to impeach and lessen the effect of the map mentioned in the conveyances of property and *342to which reference had been made in the deeds of sale. Under these circumstances it was held that the streets had been dedicated to the use of the public, and that the purchasers of the,lots- had acquired the right to have the same kept open. But this is not the case now before us, as will appear from the facts agreed.
Furthermore, Morehead Avenue was never opened or used as shown on the original subdivisional plat; but, as subsequently revised, constructed, and now existing, serves all necessary or useful purposes, and is wider than the average street in Myers Park or in the city of Charlotte.
The question then arises, Are all of these subdivisional plats to be regarded as a unit so that, after the recordation of one. and the sale of lots thereby, all others thereafter recorded instantly become constructively a part of the first plat, and that no change may be made in the latter plats, even though there has been no conveyance by reference to the latter plats ?
This, we think, must be answered in the negative under the facts and circumstances of the instant ease, for each plat is in fact, and was designed to be, a separate, distinct and integral subdivision.
Moreover, it appears that no harsh or arbitrary action has been taken by the plaintiff and no unreasonable exercise of the reservations contained in its deeds is presented for consideration. Hence, upon the record, we think the plaintiff’s position in this respect should be sustained.
It follows, of course, when'one of these subdivisional plats has been recorded, and lots sold with reference thereto, the principles of estoppel and dedication then apply to the particular subdivision covered thereby.
2. Defendant further contends that Boulevard A, now Morehead Avenue, appears, upon the “key map” as a curved street, whereas the said street, as actually located and as shown upon the revised sub-divisional plat, is straight; that although said “key map” has never been referred to in the conveyance of any property in Myers Park, yet defendant contends it has been on record in the office of the register of deeds for Mecklenburg County, where it was open to inspection by any prospective purchasers of property who may have been, and doubtless were, influenced thereby; and that as soon as any property was sold in Myers Park, even though in all conveyances a particular subdi-visional plat was referred to, all streets shown upon said key map were immediately and irrevocably dedicated to the purchasers and the public.
The correctness of this position must depend upon the character and purpose of the “key map.” The plaintiff, as a matter of accommodation, and merely for the purpose of outlining in a general way its proposed development, and for convenience and assistance to attorneys in *343preparing abstracts of titles, caused to be'made and spread upon tbe records a plat of its entire development, known and designated as a “key map.” Tbis map, 'while showing accurately the exterior boundaries of the entire tract, the boundaries of the various tracts purchased by the plaintiff, to make up its entire holdings, and, in a general way, the relative location and contiguity of blocks and lots within the various tracts and the general location of streets, yet it is not 'sufficiently definite in its details to furnish a correct description of any lot, block or street, and was neither intended nor used for the purpose'of description- or sale in the actual conveyance of property. In every instance, before any lot was offered for sale or conveyed, subdivisional plats of one or more blocks were made, giving in detail and with accuracy the description of all blocks, lots and streets adjacent thereto, and conveyances in all cases were made by reference to these subdivisional detailed plats. No reference has been made in any deed to this key map, and no sales were ever made by it. Hence it would appear that said map alone, considering the manner of its use, is not sufficient to effect a dedication of the streets shown thereon. “It is the offer of sale by the plat, and the sale in accordance therewith, that is the material thing which determines the rights of the parties.” Collins v. Land Co., supra.
After a careful investigation of the entire record we think his Honor, Judge Harding, correctly decided the case in accordance with la# and precedent.
It is proper to say that, in considering this appeal, we have found the excellent briefs filed by counsel on both sides of material aid and assistance.
Affirmed.